DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hiesinger (US 2014/0134718, IDS reference) in view of Itoh (Genome Research 9:463-470 (1999), IDS reference) and Jia (US 2008/0020446, IDS reference).
With regard to claim 20, Hiesinger taught a method comprising:
providing a cell lysate, the cell lysate comprising cell debris, liquid, and plasmid DNA
Abstract: “The present invention relates to a device for rapid isolation of target molecules from cell lysates and other liquid mixtures…”.
Paragraph [0003]: “For example, plasmid purification from bacteria typically involves the generation of a cell lysate containing soluble plasmid material and insoluble cell debris, protein and genomic DNA particles.”
providing a column, wherein the column is configured to capture plasmid DNA 
Paragraph [0026]: “The binding column preferably is configured to receive the filtered sample from the filter module. The binding column comprises a binding material for binding at least one target molecule. Said binding column may be represented by any of the columns known in the art for binding desired targets, in particular nucleic acids like plasmid DNA…”.
providing a filter
Paragraph [0013]: “This object is met by a clarification/binding device comprising a filter module, wherein said filter module comprises an elastic filter material…”.
Paragraph [0015]: “In a further embodiment the clarification/binding device is a dual column clarification/binding device, wherein the filter module is in form of a further column which is inserted in the binding column. The filter module in form of a column containing the filter material preferably is configured to receive the lysate.”
passing the cell lysate through the filter to produce a filtrate
See paragraph [0015] as noted above: “…configured to receive the lysate.”
passing the filtrate through the column such that a portion of the plasmid DNA is captured on the column
See paragraph [0026] as noted above: “…configured to receive the filtered sample from the filter module.”
passing a wash solution through the column
Paragraph [0043]: “The nucleic acid or other target molecule(s) bound to the binding material can then be optionally washed and eluted.”
Paragraph [0067]: “One or more washing solutions may be optionally added and forced by centrifugation or vacuum to pass through the binding material and out of the device.”
eluting the plasmid DNA by passing a desorption solution through the column
Paragraph [0043]: “The nucleic acid or other target molecule(s) bound to the binding material can then be optionally washed and eluted.”
Paragraph [0054]: “In a preferred method according to the invention nucleic acids are isolated or purified, preferably DNA, most preferred plasmid DNA.”
With regard to the limitation “wherein the passing the filtrate over the column, the passing the wash solution through the column, and the eluting the plasmid DNA are performed at predetermined times”, this fails to distinguish over Hiesinger since this can simply mean that the steps are performed in a temporally successive fashion (e.g. passing the filtrate over the column is performed at a time before passing the wash solution through the column). Hiesinger performs the steps in the same order as recited in the claimed method. Furthermore, insofar as the “predetermined times” refers to some amount of time between each of the recited steps, or refers to the duration of a step, this also fails to distinguish over Hiesinger since the claim does not recite any particular times (e.g. 10 seconds for this step, 20 seconds for that step, 1 minute after the washing step, etc.). Therefore, whatever times are used for the various steps in Hiesinger would be no different than if one had “predetermined” those times.
With regard to claim 22, Hiesinger taught (paragraph [0017]) the pores “should be preferably in the range from 10 µm to 1000 µm…”.
With regard to claims 23 and 24, Hiesinger taught (paragraph [0065]): “Preferably, application of centrifugal force or negative pressure (vacuum) passes the sample through the filter module/clarification column…One or more washing solutions may be optionally added and forced by centrifugation or vacuum to pass through the binding material and out of the device.”
With regard to claim 20, Hiesinger did not teach that the method was “automated”, or that the amount of plasmid recovered was at least 750 µg.
With regard to claim 21, Hiesinger did not teach that at least two cell lysates were processed in parallel.
With regard to the process being automated, as set forth in MPEP 2144.04 (III), it is prima facie obvious to automate a manual activity. Moreover, Itoh taught a system for automating plasmid isolation (see entire article), including automating reagent dispensing (page 464, right column, under “Plasmid Preparation System Structure”; 96 multichannel dispensers for adding reagents). Note that this rejection is not indicating that it would have been obvious to use Itoh’s particular system for automating the method of Hiesinger. Rather, Itoh merely provides evidence that it was within the state of the art prior to Applicant’s effective filing date to automate such processes. Likewise, Itoh provides evidence that it was within the state of the art to process multiple samples in parallel. It would have been obvious to do so for Hiesinger’s methods so as to increase efficiency.
With regard to the amount of plasmid DNA to be obtained, as held in In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976): "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. In this regard, Jia disclosed (paragraph [0111]): “Plasmid DNA Yield: Up to 25 µg per preparation, depending on the plasmid copy number, culture growth conditions, and strain of E. coli utilized.” This provides a reasonable expectation of success that plasmid preparation using Hiesinger’s method could also be scaled so as to achieve yields in the recited ranges.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hiesinger (US 2014/0134718) in view of Itoh (Genome Research 9:463-470 (1999)) and Jia (US 2008/0020446, IDS reference) as applied to claims 20-24 above, and further in view of Hukari (US 2011/0294205, IDS reference).
The teachings of Hiesinger, Itoh and Jia have been discussed. These references did not teach or suggest a filter with an area of at least 3 cm2.
However, it was generally known that the area of a filter was related to clogging. For example, Hukari taught (paragraph [0069]): “Suitable filters are of sufficient area to be able to filter, without clogging, up to about 100,000,000 lysed cells, up to about 1 ml of liquid, up to about 50 mg of tissue, or any combination thereof, disposed in the capture chamber.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to optimize the area of the filter so as to prevent or minimize clogging depending on the scale of the preparation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,883,100 in view of Jia (US 2008/0020446, IDS reference). Claims 1-6 of the ‘100 patent anticipate claims 20-25 of the instant application but for the fact that the claims of the ‘100 patent require a yield of “at least 750 pg” whereas the instant claims require a yield of 20-200 µg.
Jia disclosed (paragraph [0111]): “Plasmid DNA Yield: Up to 25 µg per preparation, depending on the plasmid copy number, culture growth conditions, and strain of E. coli utilized.”
 As held in In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976): "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
It would have been obvious to scale up the process of the ‘100 patent claims to achieve a yield within the claimed range of 20-200 µg since it is obvious to scale a process as desired. Jia provides a reasonable expectation of success that the plasmid purification process of the ‘100 patent claims could be scaled up to achieve a yield within the claimed range.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637